Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 32, drawn to identifying that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states; receiving, from a base station, a control message activating one or more TCI states of the plurality of TCI states for the control resource set; and decoding the downlink control channel based at least in part on the one or more activated TCI states, classified in H04W72/042.
II. Claims 15-22 and 33, drawn to receiving, from a base station, a configuration message indicating that a control resource set is associated with a plurality of activated transmission configuration indicator (TCI) states; receiving a physical downlink control transmission over the control resource set in accordance with the configuration message, the physical downlink control transmission comprising scheduling information for a physical downlink shared channel transmission; identifying, based at least in part on an absence of a TCI field included in the scheduling information that indicates a TCI state for the physical downlink shared channel transmission, at least one TCI state of the plurality of activated TCI states to apply to a reception of the physical downlink shared channel transmission; and decoding the physical downlink shared channel transmission in accordance with the at least one TCI state, classified in H04W72/046.
III. Claims 23-31 and 34, drawn to receiving, from a base station, a configuration message indicating that a control resource set is associated with a plurality of activated transmission configuration indicator (TCI) states; receiving a physical downlink control transmission, the physical downlink control transmission comprising scheduling information for a physical downlink shared channel transmission; identifying, based at least in part on a scheduling offset for the physical downlink shared channel transmission being less than a threshold scheduling offset, at least one TCI state of the plurality of activated TCI states to apply to a reception of the physical downlink shared channel transmission; and decoding the physical downlink shared channel transmission in accordance with the at least one TCI state, classified in H04B7/0695.
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, subcombination II has separate utility such as decoding the physical downlink shared channel using a TCI state indicated by the absence of a TCI field in the scheduling for the physical downlink shared channel.  In the instant case, subcombination III has separate utility such as decoding the physical downlink shared channel using a TCI state derived from the scheduling offset for the physical downlink shared channel being less than a threshold.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463              

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463